The action is by the trustees in bankruptcy of the Republic Truck and Auto Company against defendant, to recover the value of an automobile which plaintiffs alleged defendant had acquired of the bankrupt in fraud of the provisions of the bankruptcy acts. On denial of plaintiffs' right as claimed, the jury in the county court rendered the following verdict: *Page 346 
"1. Are the plaintiffs the owners of and entitled to the possession of the automobile described in the complaint? Answer: `Yes.'
"2. Was said automobile wrongfully taken by the defendant on 5 July, 1921, as alleged? Answer: `Yes.'
"3. What was the value of the automobile at the time of said wrongful taking? Answer: `$700.'"
Judgment on verdict for plaintiffs. Defendant excepted and appealed, assigning errors. The judgment having been affirmed in the Superior Court, defendant excepted and appealed to this Court, renewing his assignments of error.
Plaintiffs, as stated, alleged and offered evidence tending to show that they were trustees in bankruptcy of the Republic Auto Company, adjudged a bankrupt in August, 1921, and claimed that defendant had acquired and held an automobile belonging to the bankrupt, contrary to the Bankruptcy Act and in fraud of its provisions. Defendant denied, among other averments, that it had so acquired the title to the automobile in question, and by way of further defense alleged that holding a purchase-money mortgage on the automobile acquired by assignment and for full value from the bankrupt, more than six months before the act of bankruptcy, plaintiffs had come to an adjustment with the mortgagor-purchaser by which the latter had surrendered for value any and all claims he had against the machine, and defendant had become and was the full and bona fide owner of the same, and offered evidence in support of these defenses.
On the trial in the county court, as we understand the record, and in departure from the basic averments of the complaint that defendant had acquired in fraud of the provisions of the Bankruptcy Act, the issue of ownership was submitted to the jury on the single question whether the defendant had come to an adjustment with the original purchaser and mortgagor of the machine, and whereby the latter had surrendered any and all claims thereon to defendant as set forth in his additional defense. By this course of procedure the plaintiffs were relieved, and to our minds erroneously relieved, of the burden of establishing their claim as set forth in the complaint, and defendant was in effect deprived of any and all claim on the machine which might arise to him under and by virtue of a duly registered purchase-money mortgage which had been assigned to defendant for value long before any adjudication of bankruptcy of the company. *Page 347 
Appellee does not seriously contend against the commission of prejudicial error in the course pursued unless defendant should be held to have acquiesced in the trial of the issue as presented to the jury, but we do not so interpret the record. On the contrary, defendant seems to have insisted throughout on his objections, and all of them, to the validity of the trial as presented in his exceptions to the refusal to nonsuit, and specifically to the charge as given, and assigning same for error, both in the county and Superior courts and on appeal here.
The case in principle is not unlike one disposed of at the present term of Cherry v. R. R., ante, 263, in which the court, in presenting the cause to the jury, restricted plaintiff to a single ground for relief when his allegations and evidence presented two, and the ruling was held for reversible error.
We are of opinion that defendant is entitled to a new trial of the cause, and it is so ordered.
New trial.